NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



T.A.,                                         )
                                              )
             Appellant,                       )
                                              )
v.                                            )
                                              )   Case Nos. 2D17-2258
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed February 23, 2018.

Appeal from the Circuit Court for
Hillsborough County; Barbara Twine-
Thomas, Judge.

Howard L. Dimmig, II, Public Defender, and
Richard P. Albertine, Jr., Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


SLEET, Judge.

             T.A. challenges the trial court's juvenile disposition order in which the court

found him guilty of committing the delinquent act of burglary of an occupied dwelling,

withheld adjudication, and placed him on probation. However, neither the disposition

order nor the court's oral pronouncement specifies the length of the probationary term

imposed.
              Because adjudication was withheld, the trial court could impose probation

for an indefinite period not to exceed T.A.'s nineteenth birthday. See R.F. v. State, 42

So. 3d 333, 335 (Fla. 2d DCA 2010). But "[i]t is not clear from the record whether the

trial court intended to place [T.A.] on an indefinite period of probation or whether it was

an oversight that the length of probation was not specified." See K.A. v. State, 152 So.

3d 117, 118 (Fla. 2d DCA 2014). We therefore reverse the disposition order to the

extent that it failed to set the length of T.A.'s probation and remand for a determination

of the duration of probation. See id. We affirm the disposition order in all other

respects.

              Affirmed in part, reversed in part, and remanded.



CASANUEVA and LUCAS, JJ., Concur.




                                            -2-